                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION


NICHOLAS ADDISON                                                                PETITIONER
ADC #162451

VS.                                5:18-CV-00142-BRW-JTR

WENDY KELLEY, Director,
Arkansas Department of Correction                                             RESPONDENT

                                           ORDER

       I have reviewed the Recommended Disposition (Doc. No. 12) submitted by United States

Magistrate Judge J. Thomas Ray and the filed objections. After carefully considering these

documents and making a de novo review of the record in this case, I approve and adopt the

Recommended Disposition in all respects.

       Accordingly, the Petition for a Writ of Habeas Corpus under 28 U.S.C. ' 2254 (Doc. No.

2) , is DENIED, and this case is DISMISSED with prejudice. A Certificate of Appealability is

DENIED pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in the United States

District Courts.

       IT IS SO ORDERED this 23rd day of October, 2018.



                                               /s/ Billy Roy Wilson______________
                                               UNITED STATES DISTRICT JUDGE
